Motion by appellant for a stay pending appeal of the trial of the intervenor-respondent’s counterclaim in the Municipal Court of the City of New York. Motion granted on condition that the appeal be perfected and that appellant be ready to argue or submit it at the December Term, commencing November 28, 1960. The appeal is ordered on the calendar for said term. Appellant is directed to file and serve the record and his brief on or before November 14, 1960. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.